Citation Nr: 1543444	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to a compensable rating for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision that denied the claims for increased ratings, and an August 2011 rating decision that denied the claim to reopen a claim for service connection for a back disability, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to a compensable rating for varicose veins of the left leg and entitlement to service connection for a back disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied a claim to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Evidence received since the March 2005 rating decision that was not of record at that time and is not cumulative or redundant of the evidence of record at that time, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for and back disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hypertension is not shown to be manifested by readings of diastolic blood pressure of predominantly 110 or more or systolic blood pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent correspondence in November 2009 and February 2011 and a statement of the case in November 2011.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The February 2011 notice letter and November 2011 statement of the case in particular informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that a back disability was incurred in or was related to service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and his representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen his claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the November 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2015).  Additionally, a VA examination has been obtained regarding hypertension in December 2009.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence for a Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  New evidence is that which was not of record at the time of the last final disallowance, on any basis, of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether the low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. 

A March 2005 RO rating decision denied service connection for a back disability due to an absence of new and material evidence since a previous June 1984 RO decision that denied service connection for a back disability.  The June 1984 RO decision denied service connect for a back disability as there was no evidence that a back injury occurred during active service. 

Competent evidence associated with the record since that final decision includes a letter received by the RO in September 2011 from the Veteran's mother, postmarked June 1979, which alluded to the claimed back disability.

The Board finds that the June 1979 letter from the Veteran's mother is both new and material.  The newly received lay evidence is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303, 3.310 (2015).  Specifically, that newly submitted evidence suggests that the Veteran's current back condition may have been present during active service.  

As the new evidence relates to an unestablished fact necessary to substantiate the claim, it is therefore also material, and the claim for service connection for a back disability is reopened.  To that extent only, the claim is allowed.  Shade v. Shinseki, 24 Vet. App. 110 (2012).

Increased Rating for Hypertension

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a rating in excess of 10 percent for hypertension.

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and provides a 50 percent rating for diastolic pressure of predominantly 130 or more; a 40 percent rating for diastolic pressure of predominantly 120 or more; a 20 percent rating for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more; and a 10 percent rating for diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or as a minimum rating for a Veteran with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

A September 2008 VA treatment record shows that the Veteran's blood pressure was measured at 130/80.

A March 2009 VA treatment record shows that the Veteran's blood pressure was measured at 120/80.

An October 2009 VA treatment record shows that the Veteran's blood pressure was measured at 230/100, 185/111, 178/125, 183/120, 193/110, and 184/118.  The Veteran had no complaints of chest pain and was prescribed Clonidine.  The Veteran was then transferred to the local ER at Highlands Regional Medical Center due to uncontrolled high blood pressure.  A blood pressure reading taken one day later showed his blood pressure was 160/110.

In November 2009 VA treatment record shows the Veteran's blood pressure was 130/84.

A December 2009 VA examination report shows that the Veteran was diagnosed with hypertension and prescribed medication to treat the condition.  The Veteran's blood pressure was measured at 150/92, 150/94, and 160/90.  The examiner reported that the Veteran's hypertension did not affect his usual daily activities.   

An August 2010 VA treatment record shows the Veteran's blood pressure was 144/70.

An August 2011 VA treatment record showed that the Veteran blood pressure was 135/80.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for hypertension is not warranted.  The evidence does not shown that the Veteran's diastolic pressure was predominantly 110 or more, or that the systolic pressure was predominantly 200 or more. 

The medical evidence of record shows that the Veteran's hypertension is manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200 throughout the period on appeal.  The medical evidence of record includes numerous separate blood pressure readings taken since September 2008.  Of those readings, only on one day was diastolic pressure of 110 or more or systolic pressure of 200 or more shown, and not all of the pressures taken on that day showed diastolic pressure of 110 or more.  Therefore, the significant majority of the Veteran's blood pressure readings throughout the entire period on appeal demonstrate that the Veteran's diastolic pressure was under 110 and his systolic pressure was under 200.  Additionally, the Veteran's higher blood pressure readings were recording during one episode in October 2009 that required hospitalization.  At that time, the Veteran's blood pressure readings were significantly elevated.  However, eight days later in November 2009 the Veteran's blood pressure was measured at 130/84.  The Board notes that, for that one day period, the Veteran's blood pressure readings were predominantly in excess of 110 diastolic or 200 systolic.  However, the Board finds that event that occurred one day was an acute and transitory event which was not representative of the Veteran's overall level of disability.  Apart from that event, the Veteran's blood pressure was never recorded to have exceeded 110 diastolic or 200 systolic during the appeal period.
 
Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any point during the period on appeal.  Therefore, a rating in excess of 10 percent is not warranted at any point during the period on appeal.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hypertension, such as in October 2009, the evidence shows no distinct periods of time during which the symptoms varied to such an extent that they would be predominantly considered to warrant a rating in excess of 10 percent under any diagnostic code.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.344 (2015); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the Veteran's statements made in support of the claim.  The Veteran has provided statements that his hypertension should be rated in excess of 10 percent.  The Board finds that the Veteran is a layperson, and for the purpose of providing medical opinions, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's service connected hypertension and a specific diagnostic code is of a complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to provide an opinion as to the proper rating for hypertension, which is based on medical testing.  Moreover, in his case the diagnostic code is clear.  The evidence must show a diastolic pressure predominantly 110 or more, or systolic pressure predominately 200 or more in order to meet the criteria for a higher rating.  Blood pressure readings taken by medical professionals clearly show that the Veteran has not met the criteria for a higher rating.

Additionally, the Board finds that at no point during the appeal period has the Veteran's hypertension been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2015).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  While the record does not shows that the Veteran has been hospitalized for hypertension on one occasion in October 2009, the record does not shown nor does the Veteran reported any additional hospitalizations.  There is no objective evidence showing that hypertension has caused marked interference with employment, such as employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  The Board finds that schedular criteria are adequate to rate service-connected hypertension.  The rating schedule fully contemplates the described symptomatology such as increased blood pressure and the prescription of medication.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the criteria for a rating in excess of 10 percent for hypertension have not been met, the preponderance of the evidence is against the claim for a higher rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Because new and material evidence has been received to reopen the claim for service connection for a back disability, the claim is reopened.  To that extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for hypertension is denied.


REMAND

With regard to the claim for service connection for a back disability, the Veteran has asserted that he incurred that disability during physical training while on active service.  The Board notes that the Veteran has not been provided a VA examination concerning that claim.

VA must provide a medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, and evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board notes that the Veteran has been diagnosed with degenerative disc disease as shown in an August 2011 VA treatment record.  The Veteran has provided testimony and a letter from his mother that was dated during his active service that reports a back condition.  Additionally, Veteran is competent to report that he has experienced back pain since separation from service.  Thus, an examination to determine if there is a nexus between the claimed back disability and service is warranted.  

With regard to the claim for increased rating for varicose veins of the left leg, the Veteran last underwent a VA artery and vein examination in December 2009 which is more than five years ago.  The Board also notes that during the July 2015 Travel Board hearing the Veteran testified that due to varicose veins, he experienced pain with excessive standing.  Therefore, due to the passage of time since the last examination and the Veteran's statements of increased symptomatology of his service-connected varicose veins of the left leg, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records not already associated with the file from VA treatment facilities in  Sebring, Florida and Bay Pines, Florida concerning the Veteran.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed back disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology of a back disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the examiner must also comment and discuss the significance of the letter from the Veteran's mother dated in June 1979 that discussed the Veteran's back condition.  The examiner should identify all diagnosed back disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any back disability is related to active service.  

3.  Schedule the Veteran for a VA examination to determine the severity of varicose veins of the left leg.  All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any necessary tests must be conducted, and all clinical manifestations attributable to left leg varicose veins should be reported in detail.  The examiner should provide detailed descriptions for the left leg as to the location and size of all varicosities, and the presence and severity of any edema, stasis pigmentation, eczema, subcutaneous induration, ulceration, or pain.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. T hen, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


